Dear Senator Bell,
¶ 0 This office has received your request for an Opinion asking, in effect, the following:
Does the definition of a "public road" at 29 O.S.Supp. 1995,§ 2-133.1, apply to other provisions regarding public roadsfound in Title 69?
¶ 1 The Oklahoma Wildlife Conservation Code, 29 O.S. 1991 andSupp. 1995, §§ 1-101 to 9-105, i.e., Title 29 of the Oklahoma Statutes, contains the following definition:
  "Public road" means any governmental or corporate roadway where ingress and egress by vehicular traffic is not restricted and the roadway is routinely used by the general public.
29 O.S.Supp. 1995, § 2-133.1[29-2-133.1].
¶ 2 Generally, the application of a statutory definition to other provisions in the Oklahoma Statutes is set out at 25 O.S.1991, § 2[25-2], which provides:
  Whenever the meaning of a word or phrase is defined in any statute, such definition is applicable to the same word or phrase wherever it occurs, except where a contrary intention plainly appears.
¶ 3 Thus, unless a contrary intent is evident, the definition of a "public road" in Section 2-133.1 will apply to occurrences found outside Title 29.
¶ 4 Section 2-133.1 rests in the definition section of the Oklahoma Wildlife Conservation Code. At the beginning of that section, Section 2-101 provides:
  The following words and phrases when used in this Code shall, for the purposes of this Code, have the meanings respectively ascribed to them in this article, except where the context otherwise requires.
29 O.S. 1991, § 2-101[29-2-101] (emphasis added).
¶ 5 Section 2-101 makes clear that the definitions following that section are applied in the context of the Wildlife Conservation Code. As stated above, the definition of "public road" in Section 2-133.1 is part of the definition section. Thus, as a definition codified within the Wildlife Conservation Code, the definition of a "public road" at 29 O.S.Supp. 1995, §2-133.1[29-2-133.1] is only applicable within the context of the Oklahoma Wildlife Conservation Code.1
¶ 6 It is, therefore, the official Opinion of the AttorneyGeneral that:
As a definition codified within the Oklahoma WildlifeConservation Code, the definition of a "public road" in 29O.S.Supp. 1995, § 2-133.1[29-2-133.1] applies only within the context ofTitle 29.
W.A. DREW EDMONDSON ATTORNEY GENERAL OF OKLAHOMA
KEVIN NELSON ASSISTANT ATTORNEY GENERAL
1 Those sections in the Wildlife Conservation Code referencing "public roads" are 29 O.S. 1991, § 5-203.1[29-5-203.1](D) (following dogs on a public road) 29 O.S.Supp. 1995, § 5-204[29-5-204](B) (prohibiting shooting from or across a public road); and 29O.S.Supp. 1995, §§ 5-301[29-5-301](A)(1) and 5-502(D) (posting of notices along public roads that traps or poisons are being used in the area).